DETAILED ACTION

Claim Status
	Applicant’s response filed June 20, 2022 has been entered. Claims 1-28 are pending. Claims 1-28 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-12, 14-15, 17-18 and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. (US 2003/0083272 A1, published May 1, 2003, provided in an IDS) in view of Jiang et al. (SARS Vaccine Development; Emerging Infectious Diseases; Vol. 11, No. 7, pp. 1016-1020, July 2005). This rejection is maintained.
Wiederholt et al. is directed to production of vaccines and describes a method of stimulating an immune response in a subject (mRNA molecule encodes an immunogen which causes an immune response in a subject; paragraph [0023]) comprising administering an effective amount of a pharmaceutical composition comprising a purified mRNA (administering an mRNA molecule to a subject such that the therapeutic protein is expressed in a cell of the subject and the disease state or disorder in the subject is treated; paragraph [0025]) encoding a virus antigen to the subject (the disease state or disorder is a viral infection; paragraph [0026]; viral infection (soluble receptors for viruses); paragraph [0154]), wherein said mRNA is complexed or formulated with a cationic carrier molecule (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]), wherein the method stimulates a cellular immune response to the antigen (mRNA molecule encodes an immunogen which causes an immune response in a subject; paragraph [0023]) (claim 1); wherein the administering is by injection (subject sense mRNA molecules can be directly injected into muscle; paragraph [0152]) (claim 5); wherein the administering is by intramuscular injection (subject sense mRNA molecules can be directly injected into muscle; paragraph [0152]) (claim 6); wherein the cationic carrier comprises a cationic lipid (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 8); wherein the mRNA is complexed with a cationic carrier and forms lipoplexes (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 9); wherein the mRNA is complexed with a cationic carrier and forms lipoplexes (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 10); wherein the mRNA comprises a 5' cap structure (inclusion of a modified diguanosine (m7) cap; paragraph [0009]) (claim 11); wherein the mRNA comprises a poly-A tail of 10 to 200 adenosine nucleotides (inclusion of a polyA tail of greater than about 50 bases in length; paragraph [0011]) (claim 12); wherein the mRNA comprises a 5’ and/or a 3’ untranslated region (UTR) (mRNA comprises 5’UTR and 3’UTR; paragraph [0143]) (claim 14); wherein the mRNA comprises a G/C content in the antigen coding sequence which is greater than the G/C content of a coding region of the native mRNA sequence encoding the antigen (uridines are depleted from the mRNA molecule; paragraph [0016]. Depletion of uridines would result in decreased A/T content and corresponding increase in G/C content) (claim 15); wherein the mRNA has been modified by introduction of a nonnative nucleotide compared with a corresponding native mRNA nucleotide and/or by covalent coupling of the mRNA with a further chemical moiety (the chemical modification comprises the inclusion of at least one modified nucleotide; paragraph [0010]) (claim 17); wherein the mRNA comprises a chemical modification relative to a naturally occurring mRNA (the chemical modification comprises the inclusion of at least one modified nucleotide; paragraph [0010]) (claim 18); wherein the cationic carrier comprises a cationic lipid (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]), wherein the composition is administered by intramuscular injection (subject sense mRNA molecules can be directly injected into muscle; paragraph [0152]) and wherein the mRNA comprises a 5’ cap structure (inclusion of a modified diguanosine (m7) cap; paragraph [0009]) and a poly-A tail of 10 to 200 adenosine nucleotides (inclusion of a polyA tail of greater than about 50 bases in length; paragraph [0011]) (claim 26), wherein the method does not comprise the administration of an additional adjuvant (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 27). Wiederholt et al. further describe that gene therapy has several problems. For example, the DNA can be inherited by progeny, integrate into the genome and cause adverse effects, as well as processing delays (paragraphs [0003]-[0004]). However, using mRNA to express proteins of interest solves these problems.
Upon reading Wiederholt et al., a person of ordinary skill in the art would have recognized the desirability of vaccinating humans against specific viral infections. Jiang et al. describe that human coronavirus 229E, human coronavirus OC34 and SARS-CoV are known human coronavirus (page 1016, second column) (claims 1-3), and that effective, safe vaccines are urgently needed (abstract). Thus, it would have been obvious to a person of ordinary skill in the art at the time of filing to administer mRNAs encoding coronavirus antigens to provide vaccinations against coronaviruses, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. In turn, because administering mRNAs encoding coronavirus antigens stimulate the immune response, it would have been obvious to use mRNAs encoding coronavirus antigens. Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding the limitations of claims 4, 24, 25 and 28, it is noted, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, since Wiederholt et al. and Jiang et al. teach the same product claimed, administering such product will inherently prevent disease from an infection with a SARS-associated coronavirus (claim 4), stimulate antibody production in the subject (claim 24), stimulate a CD4+ and/or a CD8+ T-cell response (claim 25) and stimulate a cellular and humoral immune response to the antigen (claim 28).
Accordingly, Wiederholt et al. in view of Jiang et al. render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-28.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. Applicant argues that it is suspect as to whether the examiner’s inherency argument can even be applied in the context of an obviousness rejection, much less to obviousness rejection of a method claim. Even so, the examiner must provide a basis in fact and/or technical reasoning to support that the determination of inherency necessarily flows from the art. Applicant further argues that the claims are directed to methods of stimulating an immune response in a subject with an effective amount of a pharmaceutical composition a purified mRNA encoding a coronavirus antigen. Wiederholt et al. does not provide a reasonable expectation of success in practicing the methods as claimed. Wiederholt et al. only makes a generic suggestion that mRNAs can be administered in lieu of conventional DNA-based expression systems Wiederholt et al. and that such mRNAs could encode an immunogen. Wiederholt et al. does not provide guidance as to how an mRNA encoding such immunogen could be formulated to stimulate an immune response, much less any method to generate an immune response with such an mRNA. Wiederholt et al. is limited to expression in cell culture systems and provides no guidance on stimulation of immune response. Jiang et al. provides no guidance in the use of mRNA vaccines to stimulate an immune response against coronavirus antigens. Additionally, Wiederholt perform experiments in MC-3T3 cells, which is irrelevant to stimulation of an immune response, especially intramuscular injection. In contrast, the instant application demonstrates that mRNA formulated with a cationic carrier can be used efficiently to express protein and to stimulate an immune response with a specific cytokine profile. See for example the studies in figures 5-6, 10-11 and 21-22.
However, regarding inherency based arguments, MPEP 2112 (III) recites, “the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims. Wiederholt et al. teach that mRNAs encoding for immunogens causes an immune response in a subject. Jiang et al. teaches different studies to immunize different subjects, and result in an immune response. Therefore, since the combination of Wiederholt et al. in view of Jiang et al. is the same as that of the instant claims, the immune response produced would inherently be the same as the instant claims. Furthermore, the examples of the specification use luciferase mRNA as the encoded protein, not a coronavirus antigen as claimed. Additionally, the examples provided show an immune response to the mRNA itself, not to the antigen coded as claimed. Moreover, none of the examples provided are in vivo, and are directed to PBMCs in vitro. Jiang et al. teach that vector-based vaccines expressing coronavirus S antigens induce neutralizing antibodies and protected mice from viral challenge (page 1017, second column, second paragraph), including intramuscularly. Jiang et al. teaches different studies to immunize different subjects. Therefore, a person of ordinary skill in the art would have recognize the general requirements to express antigens in a subject to stimulate an immune response to the antigen. Wiederholt et al. teach that mRNAs encoding antigens can be used to elicit an immune response and show that mRNA expression in cells is higher than from DNA vectors. Therefore, a person of ordinary skill in the art would have a reasonable expectation of inducing an immune response to coronavirus antigens using mRNAs encoding said antigens since expressing coronavirus S antigens from a DNA vector induces an immune response in vivo and expressing proteins from mRNA results in higher expression than DNA vectors. 
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1-12, 14-15 and 17-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Jiang et al., as applied to claims 1-6, 8-12, 14-15, 17-18 and 24-28 above, and further in view of Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective filing date August 23, 2005, provided in an IDS). This rejection is maintained.
Wiederholt in view of Jiang et al. are directed to administration of mRNAs for protein expression and render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-28 as applied above. Wiederholt et al. in view of Jiang et al. lack the method wherein the carrier molecule comprises a cationic polymer or cationic polypeptide (claim 7); wherein the mRNA comprises at least one nucleotide that is substituted with specific nucleotide analogs (claim 19); wherein the mRNA has been purified by chromatography (claim 20); wherein the mRNA has been purified by HPLC (claim 21); wherein the mRNA has been purified by reverse phase (RP) HPLC (claim 22); or wherein the composition comprises polyethylene glycol (PEG) (claim 23).
Kariko et al. is directed to administration of mRNAs for protein expression and teaches method wherein the carrier molecule comprises a cationic lipid (the transfection reagent is a cationic lipid reagent; paragraph [0177]), a cationic polymer (transfection reagent comprises a cationic compound (e.g. PEI); paragraph [0034]) or cationic polypeptide (cationic transfection reagent, protein expression reagent; paragraph [0377]) (claim 7); wherein the mRNA comprises at least one nucleotide that is substituted with specific nucleotide analog selected from the group consisting of: 2-aminoadenosine-5'-triphosphate, 2-thiouridine-5'-triphosphate, 4-thiouridine-5'-triphosphate, 5-methyluridine-5'-triphosphate, 6-azacytidine-5'-triphosphate, 6-azauridine-5'-triphosphate, 7-deazaadenosine-5'-triphosphate, 7-deazaguanosine-5'-triphosphate, 8-azaadenosine-5'-triphosphate, 8-azidoadenosine-5'-triphosphate, N1-methylguanosine-5'-triphosphate, N6-methyladenosine-5'-triphosphate or pseudouridine-5'-triphosphate (paragraphs [0105], [0152]-[0153]) (claim 19); wherein the mRNA has been purified by chromatography (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 20); wherein the mRNA has been purified by HPLC (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 21); wherein the mRNA has been purified by reverse phase (RP) HPLC (a reverse phase HPLC; paragraph [0084]) (claim 22); or wherein the composition comprises polyethylene glycol (PEG) (non-aqueous solvents are polyethylene glycol; paragraph [0250]) (claim 23). Kariko et al. further show that purifying modified mRNAs by HPLC result in higher protein production than before purification (figure 23) and that modified mRNAs increase RNA translation in vivo (paragraph [0332]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the method described by Wiederholt et al. in view of Jiang et al. and purify the modified mRNA by HPLC as described by Kariko et al. A person of ordinary skill in the art would be motivated to do so in order to obtain higher protein expression from the mRNA (Kariko et al., figure 23 and paragraph [0332]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt in view of Jiang et al. and further in view of Kariko et al. render obvious claims 1-12, 14-15 and 17-28.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. Applicant argues that Kariko et al. does not cure the deficiencies of Wiederholt et al. in view of Jiang et al.
However, the examiner has already addressed Applicant’s arguments directed to Wiederholt et al. and Jiang et al. above. Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1-6, 8-15, 17-18 and 24-28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Jiang et al. as applied to claims 1-6, 8-12, 14-15, 17-18 and 24-28 above, and further in view of Holcik  (Four highly stable eukaryotic mRNAs assemble 3’ untranslated region RNA–protein complexes sharing cis and trans components; Proc. Natl. Acad. Sci., vol. 94, pp. 2410-2414, 1997, provided in an IDS) and Makeyev (The poly(C)-binding proteins: A multiplicity of functions and a search for mechanisms; RNA, vol. 8, pp. 265-278, 2002, provided in an IDS). This rejection is maintained.
Wiederholt et al. in view of Jiang et al. are directed to mRNAs and render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-28 as applied above. 
Wiederholt et al. in view of Jiang et al. lack the method wherein the mRNA comprises a poly-C tail of 10 to 200 cytosine nucleotides (claim 13)
Holcik teaches that mRNAs element comprising stabilizing C-rich sequences are more stable in a cellular environment than mRNAs lacking such sequences.
Makeyev teaches that poly-C binding proteins are capable of stabilizing RNA transcripts.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfection of mRNA of Wiederholt in view of Jiang et al. with the poly-C tails suggested by Holcik and Makeyev.  The teaching of Holcik and Makeyev demonstrates an appreciation in the art of poly-C regions as RNA-stabilizing elements, and demonstrates that it was within the capacity of those of ordinary skill in the art to design RNAs comprising poly-C elements in order to stabilize mRNAs.  One of ordinary skill in the art would have been motivated to combine the inventions in order to improve pharmacodynamics of RNA therapeutic agents.  Each of Wiederholt, Holcik and Makeyev teach that stabilized RNAs are capable of directing expression of proteins for prolonged periods of time.  At Wiederholt demonstrates that artisans of ordinary skill were aware that stabilized mRNAs could have improved pharmacological profiles as compared to unstable mRNA, thus leading to improved clinical results (See Wiederholt para 8 and 115).  Thus, motivation to modify the transfection with mRNA of Wiederholt in view of Jiang et al. with the poly-C tails of Holcik and Makeyev was also well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt et al. in view of Jiang et al. and further in view of Holcik and Makeyev render obvious claims 1-6, 8-15, 17-18 and 24-28.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. Applicant argues that Holcik and Makeyev do not cure the deficiencies of Wiederholt et al. in view of Jiang et al.
However, the examiner has already addressed Applicant’s arguments directed to Wiederholt et al. and Jiang et al. above. Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1-6, 8-12, 14-18 and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Jiang et al., as applied to claims 1-6, 8-12, 14-15, 17-18 and 24-28 above, and further in view of Roubos et al. (US 2009/0286280 A1, published November 19, 2009, earliest effective US filing date June 15, 2007, provided in an IDS). This rejection is maintained.
Wiederholt et al. in view of Jiang et al. are directed to protein expression and render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-28 as applied above. Wiederholt et al. further describing optimizing the codon sequence of the mRNA (paragraph [0062]).
Wiederholt et al. in view of Jiang et al. lack the method wherein the mRNA comprises an antigen coding sequence that is modified, compared with a native RNA encoding the antigen, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (claim 16).
Roubos et al. is directed to protein expression and describes a coding sequence that is modified, compared with a native RNA encoding the antigen, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (paragraph [0016]) (claim 16). Roubos et al. further teach that optimizing the codon sequence results in efficient protein translation (paragraph [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the method described by Wiederholt et al. in view of Jiang et al. and optimize the codon sequence based on codon frequency as described by Roubos et al. A person of ordinary skill in the art would be motivated to do so in order to obtain efficient protein translation (Roubos et al., paragraph [0016]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt et al. in view of Jiang et al. and further in view of Roubos et al. render obvious claims 1-6, 8-12, 14-18 and 24-28.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. Applicant argues that Roubos et al. does not cure the deficiencies of Wiederholt et al. in view of Jiang et al.
However, the examiner has already addressed Applicant’s arguments directed to Wiederholt et al. and Jiang et al. above. Accordingly, the rejection is still deemed proper and is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636